Citation Nr: 1100369	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for bilateral ear 
infections.

3.  Entitlement to service connection for a respiratory disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board observes that the RO originally characterized the 
Veteran's claim of entitlement to service connection for a 
respiratory disorder as entitlement to service connection for 
bilateral ear infections.  In light of the Veteran's statements 
regarding his symptoms and the medical evidence submitted in 
support of his claim, the Veteran's claim was more broadly 
characterized as entitlement to service connection for a 
respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

A hearing was held on September 1, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's left ear hearing loss has been etiologically 
related to active service.  

3.  The medical evidence is in equipoise as to whether the 
Veteran's bilateral ear infections were incurred in active 
service.  

4.  There is no evidence of a respiratory disorder during active 
service and the most persuasive medical evidence of record weighs 
against service connection.   


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, 
left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Resolving the benefit of the doubt in favor of the Veteran, 
bilateral ear infections were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  A respiratory disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Initially, with respect to the issues of service connection for 
left ear hearing loss and service connection for bilateral ear 
infections, the Board concludes that the law does not preclude 
the Board from adjudicating the Veteran's claims.  This is so 
because the Board is taking action favorable to the Veteran by 
granting service connection for left ear hearing loss and 
bilateral ear infections.  Further discussion of VA's duties to 
notify and assist is not required.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

With respect to the issue of service connection for a respiratory 
disorder, the Board finds that all notification requirements have 
been met.  

In this case, the RO provided the appellant with notice in 
January 2006, prior to the initial decision on the claim in May 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the January 2006 letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The letter indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The January 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
requested that the Veteran complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency. 

Finally, the March 2006 letter notified the Veteran regarding the 
assignment of disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, all the notification requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
private treatment records, and Social Security Administration 
(SSA) records were obtained in connection with the Veteran's case 
and reviewed by both the RO and the Board.  Pursuant to the March 
2010 remand, the Veteran was afforded a VA examination in June 
2010.  Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination is 
adequate, as the opinion was predicated on a full reading of the 
claims file and the statements of the Veteran.  The report also 
provides a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  Thus, the Board finds that the 
March 2010 remand directives were substantially completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999 (although under Stegall VA is required to comply 
with remand orders, substantial compliance, not absolute 
compliance, is required).  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.              38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.



I.	Left Ear Hearing Loss

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left ear hearing 
loss.  

The Veteran states that his current hearing loss is related to 
active military service.  He stated that his hearing loss began 
in 1964 while in Germany.  He reported that he was exposed to 
Holweitzers on a weekly basis for 32 months without ear 
protection.  

The November 1963 enlistment examination report shows that the 
Veteran's ears were clinically evaluated as normal.  The 
audiogram shows pure tone thresholds, in decibels (the numbers in 
parentheses are ASA units converted to ISO (ANSI) units), for the 
left ear as follows: -5 dB (10) at 500 Hz, -10 dB (0) at 1000 Hz, 
0 dB (10) at 2000 Hz, 0 dB (5) at 3000 Hz, and +20 dB (25) at 
4000 Hz.  The August 1966 separation examination report shows 
that the Veteran's ears were clinically evaluated as normal.  The 
audiogram reveals pure tone thresholds for the left ear as 
follows:  5 dB (20) at 500 Hz, 5 dB (15) at 1000 Hz, 5 dB (15) at 
2000 Hz, and 5 dB (10) at 4000 Hz.  

The Veteran was afforded a VA examination in April 2006.  The 
examiner noted that the Veteran's left ear had a conductive loss 
in the low frequencies and needed further medical evaluation.  
The examiner could not resolve the issue of etiology without 
resorting to mere speculation.  

The Veteran was afforded another VA examination in April 2008.  
The examiner provided a diagnosis of bilateral sensorineural 
hearing loss, but did not provide an opinion as to etiology.  

The Veteran was provided another VA examination in June 2010.  
The Veteran reported that his ear problems began during service.  
The examiner provided a diagnosis of bilateral hearing loss.  The 
examiner opined that the Veteran's hearing loss was at least as 
likely as not caused by or a result of military service.  The 
examiner noted that given the Veteran entered service with normal 
hearing which dipped in the high frequencies and later the 
separation hearing test suggested an improvement of 15 db which 
was unlikely given his reported assignment with known hazardous 
noise and earning a marksman badge for rifle, the Veteran's 
hearing loss was at least as likely as not a result of his 
military service.  

In summary, for the reasons and bases discussed above, the Board 
finds that the evidence for and against the claim of service 
connection for left ear hearing loss are at least in approximate 
balance.  While the Board acknowledges that the Veteran's hearing 
was within normal limits during active service, the absence of 
in-service evidence of a hearing disability during service (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Although the Veteran's hearing was within normal limits upon 
separation from service, the pure tone thresholds for the left 
ear were higher upon separation when compared to the findings at 
entrance and the Veteran has reported significant noise exposure 
during his period of active service.  In addition, the June 2010 
VA examiner provided a positive nexus opinion by noting the 
Veteran's reported noise exposure during active service and the 
Veteran's current left ear hearing loss disability.  In light of 
the above, the Board finds that the evidence is at least in 
equipoise as to whether the left ear hearing loss was incurred in 
active service and, therefore, the Board will resolve the benefit 
of the doubt in favor of the Veteran in this case as the law 
requires and grant service connection for left ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).



II.	Respiratory disorder

As noted in the introduction, the Veteran initially requested 
service connection for bilateral ear infections.  However, during 
the course of the appeal, the Veteran also identified respiratory 
symptoms.  Therefore, the Board expanded the Veteran's claim to 
include entitlement to service connection for a respiratory 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
discussed in greater detail below, the Board finds that service 
connection is warranted for bilateral ear infections and, 
therefore, this issue will be addressed first.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral ear 
infections.  

The Veteran states that he began to suffer from recurrent ear 
infections during his period of active service which have 
continued through the present time.  

The December 1964 service treatment record shows that the Veteran 
complained of running ears.  The impression was listed as 
external otitis.  In August 1966, the Veteran complained of 
fullness in both ears and was diagnosed with otitis media and 
viral bronchitis.  The August 1966 separation examination report 
shows that the Veteran's ears were clinically evaluated as 
normal.  In the August 1966 report of medical history, the 
Veteran checked no as to having experienced running ears.  

Following separation from service, the private treatment records 
show that the Veteran has complained of ear symptoms throughout 
the 1990s and 2000s.  Indeed, the August 2002 record noted an 
assessment of external otitis.  In a December 1998 questionnaire, 
the Veteran checked yes as to having experienced frequent ear 
infections.  In a May 2007 VA treatment record, the Veteran 
complained of trickling in his ears.  In addition, the Veteran's 
spouse submitted a lay statement and explained that the Veteran 
started to experience ear infections during his military service.  

The Veteran was afforded a VA examination in April 2006.  The 
Veteran complained that his ear infections began during service, 
but that he was last medically treated for ear infections four 
years ago.  The examiner noted that there was no current evidence 
of an ear infection, but stated that he could not resolve the 
issue of etiology without resorting to mere speculation - noting 
the diagnoses of otitis media during the Veteran's active 
service.  

In reviewing the medical evidence of record, the Board observes 
that there is no specific medical opinion, in terms of 
probability, as to whether any bilateral ear infections are 
related to his active service.  However, the medical evidence 
shows that the Veteran has been repeatedly diagnosed with ear 
infections and the Veteran has complained of symptoms of draining 
in his ears since his period of active service.  Additionally, as 
pointed out by the Veteran's representative, the Veteran's 
military occupational specialty (MOS) was medical specialist.  
The Veteran's DD Form 214 shows that the Veteran received some 
medical education to become a medical corpsman during service.  
In this regard, the Veteran is competent to attest to facts 
surrounding his claim, and as person with medical knowledge, he 
may be competent to provide a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, considering the 
objective evidence in conjunction with the Veteran's statements, 
the Board finds that the Veteran is competent and credible with 
respect to his reports of continuity of symptomatology.  In light 
of the above, the Board concludes that in this case, as it now 
stands, the evidence of record is at least in relative equipoise 
as to whether bilateral ear infections are related to the 
Veteran's period of active service.  Cf. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  Resolving any benefit of the doubt in 
favor of the Veteran, the Board will grant his claim for service 
connection for bilateral ear infections.  38 U.S.C.A. § 5107(b).

However, with respect to the issue of entitlement to service 
connection for a respiratory disorder, the Board finds that 
service connection is not warranted.  

The service treatment records show that the Veteran was diagnosed 
with viral bronchitis; however, it appears that the bronchitis 
was acute and transitory.  There was no evidence of any chronic 
respiratory disorder during active service.  The August 1966 
separation examination report shows that the Veteran's chest and 
lungs were clinically evaluated as normal and the report does not 
reveal any documentation or complaints related to a respiratory 
disorder.   

Following service, the March 1997 private treatment record noted 
an assessment of bronchitis.  There is no evidence of bronchitis 
thereafter and no other objective treatment for a respiratory 
disorder.  

The Veteran was afforded a VA examination in June 2010.  The 
Veteran reported that the onset of his breathing problems was 
about 30 years ago and that the air in the barracks was heated 
with coal.  He stated that he was not treated for any respiratory 
conditions while on active duty.  The Veteran stated that he was 
first treated for a respiratory condition in the 1980s.  He did 
not receive any treatment for any respiratory problems since the 
late 1990s.  The examiner noted a diagnosis of emphysema/COPD, 
mild.  The examiner opined that the Veteran's respiratory 
disorder was less likely as not caused by or a result of the 
Veteran's active service.  The rationale for the opinion given 
was clinical experience and rationale as noted, no evidence of 
treatment for a chronic respiratory condition while on active 
duty, no treatment documentation in the VA treatment records or 
private treatment records in the claims file.  The examiner also 
noted that the changes of hyperaeration in the lung fields seen 
on x-ray were most likely related to the Veteran's smoking 
history.  

Here, the only evidence relating the Veteran's current 
respiratory disorder to active service is the Veteran's personal 
assertions.  The Board acknowledges that lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  For 
example, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

Here, the Veteran has alleged that his current respiratory 
disorder is related to breathing in coal during his period of 
active service.  The Board acknowledges that the Veteran has some 
medical expertise.  The Veteran's DD form 214 shows that the 
Veteran's MOS was medical specialist during his period of active 
service.  He also underwent training to become a medical 
corpsman.  However, the Board assigns more probative weight to 
the examiner's opinion.  Although the Veteran stated that his 
current respiratory problems are related to breathing in air that 
was polluted by coal during service, there is no evidence of any 
chronic respiratory disorder during active service and the 
Veteran does not contend otherwise.  As noted above, the service 
treatment records reveal that the Veteran's lungs and chest were 
clinically evaluated as normal upon separation from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  In addition, there was no evidence of any 
continuity of symptomatology and the Veteran has not alleged that 
he suffered from a chronic respiratory disorder since service.  
Moreover, the record does not indicate that the Veteran has the 
type of medical expertise to diagnose or opine as to the etiology 
of a respiratory disorder.  In this respect, the origin of a 
respiratory disability is a matter of medical complexity and is 
often the subject of conflicting opinions.  Finally, although the 
Veteran has stated that his current respiratory disorder is 
related to service, he provided no reasoning for this conclusion.  
On the other hand, the VA examiner conducted a physical 
examination to include consideration of the Veteran's smoking 
history and review of x-rays.  The examiner then provided a nexus 
opinion with a supporting rationale.  Therefore, the Board finds 
that the VA exmainer's opinion is more persuasive than the 
statements of the Veteran with respect to the etiology of the 
Veteran's respiratory disorder.   

The Board also recognizes that service connection may be granted 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  However, in this case, the Veteran has not made any 
statements regarding the chronic nature of his current 
respiratory disorder.  In addition, there is no objective 
evidence of a chronic respiratory disorder.  The separation 
examination report shows that the Veteran's lungs and chest were 
clinically evaluated as normal.  There is no evidence of 
treatment or diagnosis of a respiratory disorder until many years 
after separation from active service.  This gap in time also 
weighs against any continuity of symptomatology.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  Thus, 
entitlement to service connection for a respiratory disorder 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a respiratory disorder.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a respiratory disorder is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).









	(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to service connection for left ear hearing loss is 
granted.  

Entitlement to service connection for bilateral ear infections is 
granted.  

Entitlement to service connection for a respiratory disorder is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


